UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY ACT FILE NUMBER: 811-05083 VAN ECK WORLDWIDE INSURANCE TRUST - WORLDWIDE ABSOLUTE RETURN FUND (Exact name of registrant as specified in its charter) 99 Park Avenue - 8th Floor, New York, N.Y. 10016 (Address of principal executive offices) (Zip Code) Bruce J. Smith Chief Financial Officer Worldwide Absolute Return Fund 99 Park Avenue - 8th Floor New York, N.Y. 10016 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 687-5200 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. Schedule of Investments. Worldwide Absolute Return Fund Schedule of Investments September 30, 2007 (unaudited) Number of Shares Value COMMON STOCKS: 48.1% Basic Materials 0.1%: 81 FMC Corp. $4,214 Communications: 8.2% 2,570 Cablevision Systems Corp. * 89,796 1,180 Directv Group Inc.* 28,650 5,506 EchoStar Communications Corp. * 257,736 1,846 Idearc, Inc. * 58,094 2,872 Interpublic Group of Cos, Inc. * 29,811 1,539 Qwest Communications International, Inc. * 14,097 1,635 US Cellular Corp. * 160,557 152 WebMD Health Corp.* 7,919 646,660 Consumer Cyclical: 14.6% 2,982 AMR Corp. * 66,469 3,920 Delta Air Lines, Inc.* 70,364 21,274 Ford Motor Co. 180,616 3,824 General Motors Corp. 140,341 4,024 Goodyear Tire & Rubber Co. * 122,370 3,071 Hanesbrands, Inc. * 86,172 10,326 Ingram Micro, Inc. * 202,493 450 Penske Automotive Group, Inc 9,108 1,985 RITE AID CORP.* 9,171 4,091 Tech Data Corp. * 164,131 603 TRW Automotive Holdings Corp. * 19,103 1,102 WESCO International Inc. * 47,320 342 Whirlpool Corp. 30,472 1,148,130 Consumer Non-Cyclical: 9.1% 2,008 AmerisourceBergen Corp. 91,023 1,921 Avis Budget Group, Inc. * 43,972 380 Convergys Corp. * 6,597 2,786 Health Net, Inc. * 150,583 597 Hertz Global Holding, Inc. 13,564 2,364 Humana Inc. * 165,196 280 Manpower Inc. 18,018 72 Medco Health Solutions, Inc. 6,508 772 Smithfield Foods Inc. * 24,318 10,843 Tyson Foods, Inc. 193,548 713,327 Financial: 2.9% 1,066 American Financial Group, Inc. * 30,402 2 American National Insurance Co. 263 1859 AmeriCredit Corp. * 32,681 1,217 Charles Schwab Co. 26,287 869 Discover Financial Services 18,075 2 First Citizens Bancorporation* 349 1,337 J.P.Morgan Chase & Co. 61,261 1,168 The Travelers Co., Inc. 58,797 228,115 Industrial: 11.6% 122 Armstrong World Industries, Inc.* 4,952 5,381 Arrow Electronics, Inc. * 228,800 4,655 Avnet, Inc. * 185,548 4,659 Crown Holdings, Inc * 106,039 166 Lennox International Inc. 5,611 1,212 Owens Corning, Inc.* 30,361 2,203 Owens-Illinois, Inc. * 91,314 1,474 Ryder System, Inc. 72,226 1,887 Shaw Group Inc .* 109,635 1,883 Tyco Electronics Ltd. * 66,715 468 Vishay Intertechnology, Inc. * 6,098 907,299 Technology: 1.4% 1,368 Computer Sciences Corp. * 76,471 929 Electronic Data Systems Corp. 20,289 177 Fairchild Semicon International, Inc. * 3,306 1,322 Unisys Corp. * 8,752 108,818 Utilities: 0.2% 518 Reliant Energy, Inc. * 13,261 Total Common Stocks (Cost: $3,256,236) 3,769,824 EXCHANGE TRADED FUNDS: 28.0% 2,400 China Fund, Inc. 118,080 6,709 DWS Global Commodities Stock Fund, Inc. 131,563 925 iShares Dow Jones US Aerospace & Defense Index Fund 64,408 1,200 iShares Lehman 7-10 Year Treasury Bond Fund 100,608 1,150 iShares Lehman 20+ Year Treasury Bond Fund 102,085 575 iShares S&P Global 100 Index Fund 47,788 13,300 John Hancock Tax-Advantaged Dividend Income Fund 251,503 49,650 MFS Intermediate Income Trust 304,354 50,500 MFS Multimarket Income Trust 296,435 2,650 PowerShares Aerospace & Defense Portfolio 62,832 3,525 PowerShares DB Agriculture Fund* 103,988 3,200 PowerShares Dynamic Technology Sector Portfolio * 88,704 3,450 PowerShares Global Clean Energy Portfolio 99,015 3,285 PowerShares Global Water Portfolio 70,135 2,700 PowerShares Global Water Portfolio 69,633 4,400 Powershares WilderHill Clean Energy Portfolio 100,716 3,500 PoweShares Dynamic Oil & Gas Portfolio 97,055 1,700 Rydex S&P Equal Weight Technology ETF 90,559 Total Exchange Traded Funds (Cost: $2,076,808) 2,199,461 REPURCHASE AGREEMENT: 17.7% Principal State Street Bank & Trust Co., Amount 3.80% (dated 9/28/07, due 10/1/07, repurchase price $1,391,440 collateralized by $1,425,000 Federal Home Loan Bank, 3.75%, due 8/15/08 with a value of $1,418,914) (Cost: $1,391,000) $1,391,000 1,391,000 Total Investments: 93.8% (Cost $6,724,044) (a) Other assets less liabilities: 6.2% 7,360,285 NET ASSETS: 100.0% 481,583 $7,841,868 SECURITIES SOLD SHORT: (52.0)% COMMON STOCKS: (48.3)% Communications (5.7)% (358) Central European Media Enterprise Ltd (32,832) (5,248) Discovery Holding Co. (Class A) * (151,405) (2,278) F5 Networks Inc.* (84,719) (9,113) Level3 Communications, Inc. * (42,375) (3,299) Qualcomm, Inc. (139,416) (450,747) Consumer Cyclical (9.3)% (824) Copa holdings S.A. (33,001) (305) DreamWorks Animation SKG, Inc. * (10,193) (5,159) International Game Technology (222,353) (3,368) KB Home (84,402) (20) Ryland Group, Inc. (429) (14,565) Southwest Airlines Co. * (215,562) (106) The Toro Co. (6,236) (1,991) Tiffany & Co. (104,229) (358) Wynn Resorts Ltd. * (56,406) (732,811) Consumer Non-Cyclical (11.0)% (8,193) Boston Scientific Corp. * (114,292) (992) Brookdale Senior Living, Inc. (39,492) (704) Clorox Co. (42,937) (1,035) Colgat-Palmolive Co. (73,816) (573) Cooper Cos, Inc. (30,037) (3,085) Corporate Executive Board Co. * (229,030) (821) LifePoint Hospitals Inc. * (24,638) (1,270) Merck & Co., Inc. (65,646) (1,515) Mylan Laboratories, Inc. (24,179) (1,037) The Proctor & Gamble Co. (72,943) (1,830) Wm. Wrigley Jr. Co. (117,541) (403) Wm. Wrigley Jr. Co. (Class B) (25,635) (860,186) Energy (0.1)% (45) First Solar, Inc. * (5,298) (65) Spectra Energy Corp. (1,591) (6,889) Financial (8.8)% (2,035) Bear Stearns Cos., Inc. (249,918) (1,543) Commerce Bancorp, Inc. (59,838) (12,765) Hudson City BanCorp, Inc. * (196,326) (3,772) Leucadia National Corp. * (181,886) (687,968) Industrial (2.9)% (9,363) Gentex Corp. (200,743) (14) Republic Services, Inc. (458) (395) Stericycle, Inc. * (22,578) (223,779) Technology (9.9)% (121) Apple Computers, Inc. * (18,578) (276) Fair Isaac Corp. (9,966) (1,261) Maxim Integrated Products, Inc.* (37,010) (5,316) Paychex, Inc. * (217,956) (380) Pitney Bowes, Inc. (17,260) (13,050) Qlogic Corp. * (175,523) (6,513) Rambus, Inc. * (124,463) (4,263) Silicon Laboratories, Inc. * (178,023) (778,779) Utilities (0.6)% (1,257) Southern Co (45,604) Total Common Stocks Sold Short (Proceeds: $3,597,900) (3,786,763) EXCHANGE TRADED FUNDS: (3.7)% (1,780) iShares MSCI EAFE Index Fund (147,010) (960) SPDR Trust, Series 1 * (146,477) Total Exchange Traded Funds Sold Short (3.7)% (Proceeds: $267,724) (293,487) Total Securities Sold Short: (52.0)% (Proceeds: $3,865,624) $(4,080,250) (a)Securities segregated for securities sold short with a market value of $8,055,479. *Non-Income producing Gross Unrealized Appreciation $743,256 Gross Unrealized Depreciation (139,127) Net Unrealized Appreciation $604,129 Security Valuation—Securities traded on national exchanges or on the NASDAQ National Market System are valued at the last sales price as reported at the close of each business day. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ official closing price. Over-the-counter securities not included in the NASDAQ National Market System and listed securities for which no sale was reported are valued at the mean of the bid and ask prices. Short-term obligations purchased with more than sixty days remaining to maturity are valued at market value. Short-term obligations purchased with sixty days or less to maturity are valued at amortized cost, which with accrued interest approximates market value. Futures contracts are valued using the closing price reported at the close of the respective exchange. Securities for which quotations are not available are stated at fair value as determined by a Pricing Committee of the Adviser appointed by the Board of Trustees.Certain factors such as economic conditions, political events, market trends and security specific information are used to determine the fair value for these securities. ITEM 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3 (c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15 (b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Worldwide Absolute Return Fund. By /s/ Bruce J. Smith, Chief Financial Officer, Worldwide Absolute Return Fund Date: November 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Keith J. Carlson, Chief Executive Officer, Worldwide Absolute Return Fund Date: November 29, 2007 By /s/ Bruce J. Smith, Chief Financial Officer, Worldwide Absolute Return Fund Date: November 29, 2007
